Case 5:21-cr-00001-JA-PRL Document 68 Filed 06/15/21 Page 1 of 8 PageID 311




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION


  UNITED STATES OF AMERICA

  v.                                           CASE NO. 5:21-cr-1-JA-PRL

  DUSTIN SHANE SANDIFORD

               UNITED STATES’ RESPONSE IN OPPOSITION
                   TO DEFENDANT’S OBJECTION TO
                REPORT & RECOMMENDATION (DOC. 51)

        The United States of America, by Karin Hoppmann, Acting United

  States Attorney for the Middle District of Florida, through the undersigned

  Assistant United States Attorney, responds in opposition to defendant Dustin

  Sandiford’s objection to the report and recommendation filed by the United

  States Magistrate Judge recommending the denial of his motion to suppress.

  Doc. 51.

        In the objection, defense counsel alleges that the Magistrate Judge erred

  by finding that the search warrant authorized agents to search the Mega

  account on Sandiford’s phone. Doc. 51 at 2. He claims that the child

  pornography on Sandiford’s Mega account was stored on online file storage

  and “not on the phone,” and that a separate warrant is needed to search file

  storage accounts. Id. As the Magistrate Judge noted, Sandiford provided no

  legal support for this proposition. Doc. 46 at 5, fn. 4.
Case 5:21-cr-00001-JA-PRL Document 68 Filed 06/15/21 Page 2 of 8 PageID 312




         As the Magistrate Judge observed, the warrant specifically authorized

  the search and forensic examination of any computer software (including

  applications) that may be or are used to display, distribute, possess, or receive

  child pornography. Doc. 46 at 2, Doc. 39 Attachment A at 29. The body of

  the affidavit itself also noted that “individuals may protect their illicit

  materials by passwords, encryption, and other security measures […] or send it

  to third party image storage sites via the Internet.” Id. at 13-14.

         As FBI Special Agent Moreno testified, Mega is a computer application

  that can be used to display, possess, or receive child pornography. SA

  Moreno described how agents used the Mega application to display

  Sandiford’s stored child pornography. Even Sandiford’s assertion that the

  Mega application remotely accesses files stored online merely demonstrates

  that Mega is a computer application that is present on the device and that can

  be used to receive child pornography, and therefore subject to search and

  forensic analysis under the terms of the warrant.

         Sandiford attempts to distinguish the Mega account from the software

  provision by pointing out that it is an online storage application. However,

  the search warrant also specifically authorized the search of “any and all […]

  materials, in any format or medium […] that concern online storage or other


                                            2
Case 5:21-cr-00001-JA-PRL Document 68 Filed 06/15/21 Page 3 of 8 PageID 313




  remote computer storage, including, but not limited to, software used to access

  such online storage or remote computer storage”. Doc. 39 Attachment A at

  32. Either way, the Magistrate Judge correctly concluded that agents did not

  exceed the scope of the warrant in searching the contents of the cellular phone,

  including the Mega application.

        The defendant also alleges that the FBI agents “patted him down”

  before seizing the cellular phone, and that the search warrant did not

  specifically authorize the agents to pat down the defendant. Doc. 51 at 2-3.

        However, the FBI agents did not pat down Sandiford before seizing the

  phone. As SA Moreno testified, agents asked Sandiford if he had his cellular

  phone, and in response Sandiford pulled it out of the front pocket of his

  sweatshirt and handed it to the agents. Doc. 46 at 3. Sandiford testified that

  agents patted him down and then seized the phone against his will, but the

  Magistrate Judge specifically found that Sandiford’s testimony was not

  credible. Id. at 6.

        When a Magistrate Judge presides over a hearing on a suppression

  motion, the District Court may accept the credibility decisions of the

  Magistrate Judge without a further hearing. U.S. v. Raddatz, 447 U.S. 667

  (1980). Further, the Court cannot reject the credibility determinations of the


                                         3
Case 5:21-cr-00001-JA-PRL Document 68 Filed 06/15/21 Page 4 of 8 PageID 314




  Magistrate Judge without convening a new evidentiary hearing. U.S. v.

  Cofield, 272 F.3d 1303 (11th Cir. 2001). This Court should credit the

  determination of the Magistrate Judge as to Sandiford’s credibility, as the

  Magistrate Judge was in an ideal position to observe Sandiford’s testimony

  firsthand, and determine his credibility (or lack thereof) based not only on the

  substance of the testimony but on Sandiford’s demeanor, body language, and

  reactions to cross-examination.

        However, even if the agents had patted down Sandiford before seizing

  his cellular phone, they would have been well within their rights to do so.

  The agents had the right to secure the cellular phone described in the warrant

  and it was more than reasonable to believe that Sandiford would have had it

  on his person. Doc. 46 at 6. The agents also had both reasonable suspicion

  and probable cause that Sandiford had knowingly possessed child

  pornography and were well within their authority to detain Sandiford for

  investigation. Doc. 39 at 9-10. They were also within their rights to detain

  Sandiford to facilitate the execution of the search warrant, specifically to

  prevent Sandiford from deleting the contents of the Mega account. Id. at 8-9.

        The defendant objects to the Magistrate Judge finding that a particular

  phone number can only be assigned to one phone at a time. However, this


                                          4
Case 5:21-cr-00001-JA-PRL Document 68 Filed 06/15/21 Page 5 of 8 PageID 315




  finding was based on the uncontested testimony of SA Moreno. “Spoofing” a

  phone number involves disguising the true phone number of a phone to the

  device receiving the call. A phone whose number is “spoofed” still has only

  one call number assigned, one that is not shared with any other phones—the

  defendant’s own motion concedes that a phone with a “spoofed” phone

  number only appears to have a different call number. Doc. 51 at 3. Because

  the seized cellular phone was the same phone the warrant sought to seize and

  search, including having the same call number, this argument is baseless.

        Finally, the defendant objects by claiming that the warrant lacked

  particularity due to an “inaccurate description” of the phone in the affidavit

  and its attachments. Doc. 51 at 3. However, as the Magistrate Judge noted,

  the description was perfectly accurate—the phone was assigned the unique call

  number of (352) 364-1308, and was believed by agents to be manufactured by

  LG and operate on the Android operating system, although they did not know

  its specific make and model with certainty. Doc. 46 at 5. The agents had

  reason to believe that this latter information (the operating system and

  manufacturer) may not be accurate, and they candidly disclosed this

  uncertainty to the Magistrate Judge in the affidavit. The fact that the phone

  was an Apple rather than LG phone does not render the warrant unlawfully


                                          5
Case 5:21-cr-00001-JA-PRL Document 68 Filed 06/15/21 Page 6 of 8 PageID 316




  vague—because the call number itself is unique, only one phone could have

  matched the description of the phone in the warrant, which was the one agents

  seized from Sandiford.

        All of the arguments made by the defendant in his objection were

  thoroughly considered and addressed in the report and recommendation.

  The defendant does not explain why he believes the Magistrate Judge’s

  conclusions on these issues were incorrect, but simply re-asserts his prior

  arguments with no additional development.

        Ultimately, the report and recommendation correctly concludes, based

  on the evidence developed during the litigation of this motion, that “pursuant

  to the valid search warrant for the cell phone, the agents had a right to secure

  it. Once the agents had the cell phone, they were authorized by the search

  warrant to immediately take custody of the cellular phone and inspect or seize

  the contents in accordance with terms of the lawful warrant. Any subsequent

  detention […] cannot taint the validity of the judicially authorized seizure.”

  Doc. 46 at 6.




                                          6
Case 5:21-cr-00001-JA-PRL Document 68 Filed 06/15/21 Page 7 of 8 PageID 317




                                  CONCLUSION

        For all the foregoing reasons, the Court should deny defendant

  Sandiford’s objection to the Magistrate Judge’s report and recommendation,

  adopt the report and recommendation’s findings, and deny the defendant’s

  motion to suppress in its entirety.

                                            Respectfully submitted,

                                            KARIN HOPPMANN
                                            Acting United States Attorney


                                        By: s/ William S. Hamilton
                                            William S. Hamilton
                                            Assistant United States Attorney
                                            Florida Bar No. 95045
                                            35 SE 1st Avenue, Suite 300
                                            Ocala, Florida 34471
                                            Telephone: (352) 547-3600
                                            Facsimile: (352) 547-3623
                                            E-mail: william.s.hamilton@usdoj.gov




                                           7
Case 5:21-cr-00001-JA-PRL Document 68 Filed 06/15/21 Page 8 of 8 PageID 318




  U.S. v. DUSTIN SANDIFORD                             Case No. 5:21-cr-1-JA-PRL



                          CERTIFICATE OF SERVICE

         I hereby certify that on June 15, 2021, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

         Michael Nielsen, Esq.



                                            s/ William S. Hamilton
                                            William S. Hamilton
                                            Assistant United States Attorney
                                            Florida Bar No. 95045
                                            35 SE 1st Avenue, Suite 300
                                            Ocala, Florida 34471
                                            Telephone: (352) 547-3600
                                            Facsimile: (352) 547-3623
                                            E-mail: william.s.hamilton@usdoj.gov




                                           8
